Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/14/22 has been entered.

EXAMINER'S AMENDMENT
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Kirby Turner on 03/14/22.


The application has been amended as follows: 
     (Currently Amended) A method for electronically facilitating streaming payments, the method comprising:
	receiving a request from a user equipment device associated with a subscriber user to access protected media content hosted by a content provider server;
determining, by a streaming payment engine stored in the content provider server, a minimum currency increment that is predefined in a subscriber profile associated with the subscriber user;
establishing, by the streaming payment engine, a predefined content increment that corresponds to the protected media content that is requested for access, wherein the predefined content increment is determined by the streaming payment engine using a number of pixels displayed on the user equipment;
determining, by the streaming payment engine, a minimum session expense ratio that is defined by dividing the minimum currency increment by the predefined content increment;
	initiating, by the streaming payment engine, a user streaming media session that permits access to the protected media content;
	determining, by the streaming payment engine at a termination of the user streaming media session, a quantification of protected media content that is accessed during the user streaming media session;
	using, by the streaming payment engine, the minimum session expense ratio and the quantification of protected media content to determine an on-demand streaming payment amount associated with the user streaming media session; [[and]]
	utilizing, by the streaming payment engine, the user designated payment type to determine a manner of routing the on-demand streaming payment amount to a payment processing entity that is configured to facilitate a payment transaction for the protected media content accessed during the user streaming media session; and 
visually presenting a current on-demand streaming payment amount in units based on the minimum currency increment during the access of the protected media content on at least a portion of a screen display that is also used to present the protected media content;
wherein the user streaming media session is placed on hold up to a predefined time period after the access to the protected media content ceases; 
wherein the user streaming media session is terminated if the predefined time period expires.
	(Original) The method of claim 1 further comprising receiving an enrollment indication message containing the user designated payment type for a streaming payment subscription associated with protected media content. 
	(Canceled) 
	(Currently Amended) The method of claim [[3]]1 wherein the user streaming media session is resumed if the access to the protected media content is continued prior to an expiration of the predefined time period.
	(Canceled) 
	(Canceled) 
	(Original) The method of claim 1 wherein the quantification of protected media content is measured using at least one of: a number of bytes, a number of words, a number of web pages, a number of images, or an amount of elapsed time.
	 (Currently Amended) A system for electronically facilitating streaming payments, the system comprising:
	a content provider server comprising at least one processor and memory;
	a session logic engine stored in the memory and when executed by the at least one processor is configured to receive a request from a user equipment device associated with a subscriber user to access protected media content hosted by a content provider, determine a minimum currency increment that is predefined in a subscriber profile associated with the subscriber user, establish a predefined content increment that corresponds to the protected media content that is requested for access, wherein the predefined content increment is determined by the streaming payment engine using a number of pixels displayed on the user equipment, determine a minimum session expense ratio that is defined by dividing the minimum currency increment 
	a session settlement engine stored in the memory and when executed by the at least one processor is configured to use the minimum session expense ratio and the quantification of protected media content to determine an on-demand streaming payment amount and utilize the user designated payment type to determine a manner of routing the on-demand streaming payment amount to a payment processing entity that is configured to facilitate a payment transaction for the protected media content accessed during the user streaming media session;
	wherein the content provider server is further configured to visually present a current on-demand streaming payment amount in units based on the minimum currency increment during the access of the protected media content on at least a portion of a screen display that is also used to present the protected media content;
	wherein the session logic engine is further configured to place the user streaming media session on hold up to predefined time period after the access to the protected media content ceases;
	wherein the session logic engine is further configured to terminate the user streaming media session if the predefined time period expires.
	(Original) The system of claim 8 wherein the content provider server is further configured to receive an enrollment indication message containing the user designated payment type for a streaming payment subscription associated with protected media content. 
	(Canceled) 
	(Currently Amended) The system of claim [[10]]8 wherein the session logic engine is further configured to resume the user streaming media session if the access to the protected media content is continued prior to an expiration of the predefined time period.
	(Canceled) 
	(Canceled) 
	(Original) The system of claim 8 wherein the quantification of protected media content is measured using at least one of: a number of bytes, a number of words, a number of web pages, a number of images, or an amount of elapsed time.
	(Currently Amended) A non-transitory computer readable medium having stored thereon executable instructions that when executed by a processor of a computer control the computer to perform steps comprising:
	receiving a request from a user equipment device associated with a subscriber user to access protected media content hosted by a content provider server;
determining, by a streaming payment engine stored in the content provider server, a minimum currency increment that is predefined in a subscriber profile associated with the subscriber user;
establishing, by the streaming payment engine, a predefined content increment that corresponds to the protected media content that is requested for access, wherein the predefined content increment is determined by the streaming payment engine using a number of pixels displayed on the user equipment;
determining, by the streaming payment engine, a minimum session expense ratio that is defined by dividing the minimum currency increment by the predefined content increment;
	initiating, by the streaming payment engine, a user streaming media session that permits access to the protected media content;
	determining, by the streaming payment engine at a termination of the user streaming media session, a quantification of protected media content that is accessed during the user streaming media session;
	using, by the streaming payment engine, the minimum session expense ratio and the quantification of protected media content to determine an on-demand streaming payment amount; [[and]]
	utilizing, by the streaming payment engine, the user designated payment type to determine a manner of routing the on-demand streaming payment amount to a payment processing entity that is configured to facilitate a payment transaction for the protected media content accessed during the user streaming media session;
visually presenting a current on-demand streaming payment amount in units based on the minimum currency increment during the access of the protected media content on at least a portion of a screen display that is also used to present the protected media content;
wherein the user streaming media session is placed on hold up to a predefined time period after the access to the protected media content ceases; 
wherein the user streaming media session is terminated if the predefined time period expires.
	(Original) The non-transitory computer readable medium of claim 15 comprising receiving an enrollment indication message containing the user designated payment type for a streaming payment subscription associated with protected media content. 
	(Canceled) 
	(Currently Amended) The non-transitory computer readable medium of claim [[17]]15 wherein the user streaming media session is resumed if the access to the protected media content is continued prior to an expiration of the predefined time period.
	(Canceled) 
	(Canceled)


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-2, 4, 7-9,11,14-16,18 are allowed.

The most relevant art is US Patent 2004/0254887 to Jacoby, US Patent Publication 20150120535 to Evans and US Patent Publication 2013/0218838 to Bevan

The most relevant Non-Patent Literature is;
“Secure Digital Payments” IEEE 1999
“Monitoring High-Frequency Data Streams in FinTech: FADO Versus KK-Means” IEEE 2020

Applicant streaming payment invention contains the following allowable feature not taught in the art of record.
	“utilizing, by the streaming payment engine, the user designated payment type to determine a manner of routing the on-demand streaming payment amount to a payment processing entity that is configured to facilitate a payment transaction for the protected media content accessed during the user streaming media session; and 
visually presenting a current on-demand streaming payment amount in units based on the minimum currency increment during the access of the protected media content on at least a portion of a screen display that is also used to present the protected media content;
wherein the user streaming media session is placed on hold up to a predefined time period after the access to the protected media content ceases; “

as found in claims 1, 8 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442. The examiner can normally be reached 8:00 am - 5:00 pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698